356 U.S. 24
78 S.Ct. 562
2 L.Ed.2d 578
Charles H. MARSHALL, petitioner,v.Wilber M. BRUCKER, Secretary of the Department of the  Army, and Individually.
No. 41, Misc.
Supreme Court of the United States
March 10, 1958

Charles W. Marshall, pro se.
Solicitor General Rankin, for respondent.
On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the United States Court of Appeals for the District of Columbia Circuit is reversed and the case is remanded to the District Court for appropriate relief in the light of Harmon v. Brucker (Abramowitz v. Brucker) 355 U.S. 579, 78 S.Ct. 433.


2
Mr. CLARK dissents from this disposition of the case for the reasons stated in his dissenting opinion in these cases.